Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	 The following is a non-final, First Office Action on the merits.  Claim 1-20 are pending.
Examiner’s notes:
2.	Independent claims 1, 8 and 15 as a whole recite a combination of limitations (similar with US patent US 11, 397,963 B2) that define over prior art of record.  Also, similar with patent US 11, 397,963 B2, independent claims 1, 8 and 15 as a whole recite a combination of limitations that has been found as significantly more.  However, claims 1, 8 and 15 (and their dependency) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S Patent US 11,397,963 B2 below.  
Double Patenting
3.	The claims {1, 8 and 15} of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims {1, 8 and 15} of U.S. Patent 11, 397,963 B2.  In addition, dependent claims 2-7, 9-14 and 16-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 2-7, 9-14 and 16-20 of U.S. Patent 11, 397,963 B2 as shown below.  
 
Instant Application: case 17/872,200
Patent 11,397,963 B2
1. A computer-implemented method for implementing a coupon campaign across multiple blockchains, the method performed by a coupon provider server, the method comprising: 
constructing, for the coupon campaign, a first payout blockchain as a private blockchain between the coupon provider server and a first computing device controlled by a first entity; 
constructing, for the coupon campaign, a second payout blockchain as a private blockchain between the coupon provider server and a second computing device controlled by a second entity; 
receiving first payout metadata from the first computing device, the first payout metadata relating to a payment for a transaction, the transaction being associated with a coupon associated with the coupon campaign; 
generating second payout metadata based on a modification of the first payout metadata, the second payout metadata comprising information relating to the payment for the transaction that has been de-sensitized; 
posting a first payout transaction on the first payout blockchain based on the first payout metadata and further posting a second payout transaction on the second payout blockchain based on the second payout metadata, the first computing device being restricted from accessing the second payout blockchain and the second computing device being restricted from accessing the first payout blockchain.





2. The method of claim 1, wherein the first payout blockchain and the second payout blockchain form a multi-axis payout blockchain by one or more payout transactions written on both the first payout blockchain and the second payout blockchain.

3. The method of claim 1, wherein the first payout blockchain is distributed to nodes within a first distributed network including a server computer and the first computing device, wherein the second payout blockchain is distributed to nodes within a second distributed network including the server computer and the second computing device.
4. The method of claim 1, further comprising, prior to receiving the first payout transaction metadata, initializing the first payout blockchain and the second payout blockchain.
5. The method of claim 1, further comprising, after receiving the first payout transaction metadata, posting a payout transaction to be written on two distinct blockchains, a first of the two distinct blockchains being associated with the first entity and a second of the two distinct blockchains being associated with the coupon campaign, the payout transaction including at least a portion of the first payout transaction metadata.
6. The method of claim 5, wherein the two distinct blockchains are separate from the first payout blockchain and the second payout blockchain.
7. The method of claim 5, wherein the two distinct blockchains are the first payout blockchain and the second payout blockchain.

8. One or more non-transitory computer-readable media storing one or more sequences of program instructions for implementing a coupon campaign across multiple blockchains and which instructions, when processed by one or more processors, cause the one or more processors to execute: 
constructing, for the coupon campaign, a first payout blockchain as a private blockchain between the coupon provider server and a first computing device controlled by a first entity; 
constructing, for the coupon campaign, a second payout blockchain as a private blockchain between the coupon provider server and a second computing device controlled by a second entity; 
receiving first payout metadata from the first computing device, the first payout metadata relating to a payment for a transaction, the transaction being associated with a coupon associated with the coupon campaign; 
generating second payout metadata based on a modification of the first payout metadata, the second payout metadata comprising information relating to the payment for the transaction that has been de-sensitized; 

posting a first payout transaction on the first payout blockchain based on the first payout metadata and further posting a second payout transaction on the second payout blockchain based on the second payout metadata, the first computing device being restricted from accessing the second payout blockchain and the second computing device being restricted from accessing the first payout blockchain.





9. The one or more non-transitory computer-readable media of claim 8, wherein the first payout blockchain and the second payout blockchain form a multi-axis payout blockchain by one or more payout transactions written on both the first payout blockchain and the second payout blockchain.
10. The one or more non-transitory computer-readable media of claim 8, further comprising sequences of instructions which when executed using the one or more processors cause the one or more processors to execute distributing the first payout blockchain to nodes within a first distributed network including a server computer and the first computing device, and distributing the second payout blockchain to nodes within a second distributed network including the server computer and the second computing device.
11. The one or more non-transitory computer-readable media of claim 8, further comprising sequences of instructions which when executed using the one or more processors cause the one or more processors to execute, prior to receiving the first payout transaction metadata, initializing the first payout blockchain and the second payout blockchain.
12. The one or more non-transitory computer-readable media of claim 8, further comprising sequences of instructions which when executed using the one or more processors cause the one or more processors to execute, after receiving the first payout transaction metadata, posting a payout transaction to be written on two distinct blockchains, a first of the two distinct blockchains being associated with the first entity and a second of the two distinct blockchains being associated with the coupon campaign, the payout transaction including at least a portion of the first payout transaction metadata.
13. The one or more non-transitory computer-readable media of claim 12, wherein the two distinct blockchains are separate from the first payout blockchain and the second payout blockchain.
14. The one or more non-transitory computer-readable media of claim 12, wherein the two distinct blockchains are the first payout blockchain and the second payout blockchain.

15. A computer system comprising: one or more processors; and one or more memories communicatively coupled to the one or more processors and storing program instructions which, when executed using the one or more processors, cause the one or more processors to perform: 
constructing, for the coupon campaign, a first payout blockchain as a private blockchain between the coupon provider server and a first computing device controlled by a first entity; 


constructing, for the coupon campaign, a second payout blockchain as a private blockchain between the coupon provider server and a second computing device controlled by a second entity; 
receiving first payout metadata from the first computing device, the first payout metadata relating to a payment for a transaction, the transaction being associated with a coupon associated with the coupon campaign; 
generating second payout metadata based on a modification of the first payout metadata, the second payout metadata comprising information relating to the payment for the transaction that has been de-sensitized; 

posting a first payout transaction on the first payout blockchain based on the first payout metadata and further posting a second payout transaction on the second payout blockchain based on the second payout metadata, the first computing device being restricted from accessing the second payout blockchain and the second computing device being restricted from accessing the first payout blockchain.




16. The computer system of claim 15, wherein the first payout blockchain and the second payout blockchain form a multi-axis payout blockchain by one or more payout transactions written on both the first payout blockchain and the second payout blockchain.
17. The computer system of claim 15, further comprising sequences of instructions which when executed using the one or more processors cause the one or more processors to execute distributing the first payout blockchain to nodes within a first distributed network including the server computer and the first computing device, and distributing the second payout blockchain to nodes within a second distributed network including the server computer and the second computing device.
18. The computer system of claim 15, further comprising sequences of instructions which when executed using the one or more processors cause the one or more processors to execute, prior to receiving the first payout transaction metadata, initializing the first payout blockchain and the second payout blockchain.
19. The computer system of claim 15, further comprising sequences of instructions which when executed using the one or more processors cause the one or more processors to execute, prior to initializing the first payout blockchain and the second payout blockchain, generating the coupon associated with the coupon campaign.
20. The computer system of claim 15, further comprising sequences of instructions which when executed using the one or more processors cause the one or more processors to execute, after receiving the first payout transaction metadata, posting a payout transaction to be written on two distinct blockchains, a first of the two distinct blockchains is associated with the first entity and a second of the two distinct blockchains is associated with the coupon campaign, the payout transaction including at least a portion of the payout transaction metadata.

1. A computer-implemented method for implementing a coupon campaign across multiple blockchains, the method performed by a coupon provider server, the method comprising: 
constructing, for the coupon campaign, a first redemption blockchain as a private blockchain between the coupon provider server and a first computing device controlled by a first entity; 
constructing, for the coupon campaign, a second redemption blockchain as a private blockchain between the coupon provider server and a second computing device controlled by a second entity; 
receiving first redemption metadata from the first computing device, the first redemption metadata relating to a point of sale transaction associated with a coupon associated with the coupon campaign; 
generating a second redemption metadata based on a modification of the first redemption metadata, the second redemption metadata comprising information relating to the point of sale transaction that has been de-sensitized; 
in response to approving the coupon for redemption, posting a first redemption transaction on the first redemption blockchain based on the first redemption metadata and further posting a second redemption transaction on the second redemption blockchain based on the second redemption metadata, the first computing device being restricted from accessing the second redemption blockchain and the second computing device being restricted from accessing the first redemption blockchain; 
receiving payout transaction metadata from the second computing device the payout transaction metadata relating to a payout event that corresponds with the second redemption transaction posted on the second redemption blockchain.
2. The method of claim 1, wherein the first redemption blockchain and the second redemption blockchain form a multi-axis redemption blockchain by one or more redemption transactions posted on both the first redemption blockchain and the second redemption blockchain.
3. The method of claim 1, wherein the first redemption blockchain is distributed to nodes within a first distributed network including a server computer and the first computing device, wherein the second redemption blockchain is distributed to nodes within a second distributed network including the server computer and the second computing device.
4. The method of claim 1, further comprising, prior to receiving the first redemption metadata, initializing the first redemption blockchain and the second redemption blockchain.
5. The method of claim 1, further comprising, after receiving payout transaction metadata, posting a payout transaction on two distinct blockchains, a first of the two distinct blockchains being associated with the first entity and a second of the two distinct blockchains being associated with the coupon campaign, the payout transaction including at least a portion of the payout transaction metadata.
6. The method of claim 5, wherein the two distinct blockchains are separate from the first redemption blockchain and the second redemption blockchain.
7. The method of claim 5, wherein the first of the two distinct blockchains is the first redemption blockchain and the second of the two distinct blockchains is the second redemption blockchain.
8. One or more non-transitory computer-readable media storing instructions which, when processed by one or more processors of a coupon provider server implementing a coupon campaign, cause the one or more processors to perform: 
constructing, for the coupon campaign, a first redemption blockchain as a private blockchain between the coupon provider server and a first computing device controlled by a first entity; 
constructing, for the coupon campaign, a second redemption blockchain as a private blockchain between the coupon provider server and a second computing device controlled by a second entity; 
receiving first redemption metadata from the first computing device, the first redemption metadata relating to a point of sale transaction associated with a coupon associated with the coupon campaign; 
generating a second redemption metadata based on a modification of the first redemption metadata, the second redemption metadata comprising information relating to the point of sale transaction that has been de-sensitized; 
in response to approving the coupon for redemption, posting a first redemption transaction on the first redemption blockchain based on the first redemption metadata and further posting a second redemption transaction on the second redemption blockchain based on the second redemption metadata, the first computing device being restricted from accessing the second redemption blockchain and the second computing device being restricted from accessing the first redemption blockchain; 
receiving payout transaction metadata from the second computing device, the payout transaction metadata relating to a payout event that corresponds with the second redemption transaction posted on the second redemption blockchain.

9. The one or more non-transitory computer-readable media of claim 8, wherein the first redemption blockchain and the second redemption blockchain form a multi-axis redemption blockchain by one or more redemption transactions posted on both the first redemption blockchain and the second redemption blockchain.
10. The one or more non-transitory computer-readable media of claim 8, wherein the first redemption blockchain is distributed to nodes within a first distributed network including a server computer and the first computing device, wherein the second redemption blockchain is distributed to nodes within a second distributed network including the server computer and the second computing device.

11. The one or more non-transitory computer-readable media of claim 8, further comprising instructions which, when processed by one or more processors, further cause the one or more processors to perform, prior to receiving the first redemption metadata, initializing the first redemption blockchain and the second redemption blockchain.
12. The one or more non-transitory computer-readable media of claim 8, further comprising instructions which, when processed by one or more processors, further cause the one or more processors to perform, after receiving payout transaction metadata, posting a payout transaction on two distinct blockchains, a first of the two distinct blockchains being associated with the first entity and a second of the two distinct blockchains being associated with the coupon campaign, the payout transaction including at least a portion of the payout transaction metadata.
13. The one or more non-transitory computer-readable media of claim 12, wherein the two distinct blockchains are separate from the first redemption blockchain and the second redemption blockchain.
14. The one or more non-transitory computer-readable media of claim 12, wherein the first of the two distinct blockchains is the first redemption blockchain and the second of the two distinct blockchains is the second redemption blockchain.
15. A computer system comprising: one or more processors of a coupon provider server implementing a coupon campaign; and one or more memories communicatively coupled to the one or more processors and storing instructions which, when processed by the one or more processors, cause the one or more processors to perform: 
constructing, for the coupon campaign, a first redemption blockchain as a private blockchain between the coupon provider server and a first computing device controlled by a first entity; 
constructing, for the coupon campaign, a second redemption blockchain as a private blockchain between the coupon provider server and a second computing device controlled by a second entity; 
receiving first redemption metadata from the first computing device, the first redemption metadata relating to a point of sale transaction associated with a coupon associated with the coupon campaign; 
generating a second redemption metadata based on a modification of the first redemption metadata, the second redemption metadata comprising information relating to the point of sale transaction that has been de-sensitized; 
in response to approving the coupon for redemption, posting a first redemption transaction on the first redemption blockchain based on the first redemption metadata and further posting a second redemption transaction on the second redemption blockchain based on the second redemption metadata, the first computing device being restricted from accessing the second redemption blockchain and the second computing device being restricted from accessing the first redemption blockchain; 
receiving payout transaction metadata from the second computing device, the payout transaction metadata relating to a payout event that corresponds with the second redemption transaction posted on the second redemption blockchain.

16. The computer system of claim 15, wherein the first redemption blockchain and the second redemption blockchain form a multi-axis redemption blockchain by one or more redemption transactions posted on both the first redemption blockchain and the second redemption blockchain.
17. The computer system of claim 15, wherein the first redemption blockchain is distributed to nodes within a first distributed network including the server computer and the first computing device, wherein the second redemption blockchain is distributed to nodes within a second distributed network including the server computer and the second computing device.

18. The computer system of claim 15, wherein the instructions which, when processed by the one or more processors of the server computer, further cause the one or more processors to perform, prior to receiving the first redemption metadata, initializing the first redemption blockchain and the second redemption blockchain.
19. The computer system of claim 15, wherein the instructions which, when processed by the one or more processors of the server computer, further cause the one or more processors to perform, prior to initializing the first redemption blockchain and the second redemption blockchain, generating the coupon associated with the coupon campaign.
20. The computer system of claim 15, wherein the instructions which, when processed by the one or more processors of the server computer, further cause the one or more processors to perform, after receiving payout transaction metadata, posting a payout transaction on two distinct blockchains, a first of the two distinct blockchains being associated with the first entity and a second of the two distinct blockchains being associated with the coupon campaign, the payout transaction including at least a portion of the payout transaction metadata.





In summary, the claims {1, 8, 15} of U.S. Patent 11,397,963 B2 teach all the features of claims {1, 8 and 15} of the instant application as indicated in the table above.  Although claims {1, 8, 15} of U.S. Patent 11,397,963 B2 has additional underlined features (bold limitations in table above in claims 1, 8 and 15) such as “in response to approving the coupon for redemption, posting a first redemption transaction……; receiving payout transaction metadata from the second computing device, the payout transaction metadata relating to a payout event that corresponds with the second redemption transaction posted on the second redemption blockchain.” ;  however, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1, 8 and 15 of the U.S. Patent 11,397,963 B2 to arrive at the claims 1, 8 and 15 of the instant application because the person of ordinary skill would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  
Further, the dependent claims 2-7, 9-14 and 16-20 of U.S. Patent 11, 397,963 B2 also respectively teach all the features of dependent claims 2-7, 9-14 and 16-20 of the instant application as indicated in the table above. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681